Citation Nr: 1530950	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with triple arthrodesis, left foot, recurrent, prior to January 14, 2011.

2.  Entitlement to a disability rating in excess of 50 percent for bilateral pes planus with triple arthrodesis, left foot, recurrent, since January 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which established a temporary total evaluation for convalescence for a service-connected condition; and continued a 30 percent evaluation for bilateral pes planus with triple arthrodesis, left foot, recurrent, and a noncompensable evaluation for post-operative tonsillectomy.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.  In December 2006, the Veteran submitted a notice of disagreement with the continued 30 percent evaluation for his bilateral pes planus.  He subsequently perfected his appeal in January 2008. 

In June 2010, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In a June 2012 decision, the Board denied a disability rating in excess of 30 percent for the Veteran's service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, under Diagnostic Code 5276 prior to January 14, 2011, but granted a disability rating of 50 percent, but no higher, for pes planus since January 14, 2011, under the same diagnostic code based on the results of a January 2011 VA feet examination.  The Board also remanded the issue of entitlement to a TDIU for additional development.

In October 2012, following a September 2012 Joint Motion for Partial Remand (Joint Motion) by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) partially vacated the Board's June 2012 decision with respect to the ratings assigned for the Veteran's service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent.  The Court remanded that issue to the Board for compliance with the instructions in the Joint Motion.

A January 2007 VA treatment record indicated that the Veteran experienced depression secondary to chronic pain in many joints.  As such, the issue of entitlement to service connection for depression, to include as secondary to service-connected bilateral pes planus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that a December 2014 rating decision granted the Veteran entitlement to a total disability rating based on individual unemployability (TDIU) effective August 24, 2006.  As such, the Board need not consider whether entitlement to a TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 14, 2011, the Veteran's service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, was manifested by marked pronation and tenderness of the insteps which were improved by molded inserts, and two painful scars.

2.  Since January 14, 2011, the Veteran's service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, is manifested by marked pronation and marked tenderness of the insteps of his feet which are not improved by orthopedic shoes or appliances, and two painful scars.

3.  Credible medical evidence of records shows that the Veteran has further limitation of his left foot caused by his arthrodesis which is separate and distinct from any symptomatology associated with his pes planus or ankylosis.  

4.  The Veteran's degenerative joint disease of the left ankle is manifested by ankylosis in plantar flexion, less than 30 degrees.  

5.  The Veteran's metatarsal head was not removed upon right great toe amputation, and symptoms are no more than mild in nature during the appeal period.


CONCLUSIONS OF LAW

1.  Prior to January 14, 2011, the criteria for a disability rating in excess of 30 percent for service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5276 (2014).

2.  From January 14, 2011 to the present, the criteria for a disability rating in excess of 50 percent for service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5276 (2014).

3.  The criteria for a disability rating in excess of 30 percent for two painful left ankle scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for separate service connection for additional left foot limitation secondary to arthrodesis have been met.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

5.  The criteria for a disability rating in excess of 30 percent for recurrent degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 7270 (2014).

6.  The criteria for a rating in excess of 10 percent for amputation of the right great toe at the level of the metatarsophalangeal joint have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.71a, Diagnostic Code 5171 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in September 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records and examination reports, and all obtainable private treatment records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent relevant VA examinations October 2006, January 2011, June 2013, and May 2014.  The results from those examinations have been included in the claims file for review.  The examinations involved a thorough examination of the Veteran and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for deciding the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's bilateral foot symptoms since he was last examined in May 2014.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As noted above, the Veteran was provided a hearing before the undersigned Acting VLJ during which he and his family presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through questioning and testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The undersigned solicited information as to the existence of any relevant outstanding evidence.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2014).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 5276, a 30 percent evaluation is assigned for bilateral severe acquired flatfeet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or for unilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

Diagnostic Code 5270 provides the criteria for ankylosis of the ankle.  Under this Code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees. A 30 percent rating is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  Finally, a 40 percent evaluation is warranted for ankylosis of an ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Diagnostic Code 5284, other foot injuries, the provision specifically cited in the Joint Motion, provides a 10 percent rating for moderate foot injuries.  A 20 percent rating is assigned for moderately severe foot injuries. A maximum 30 percent rating is assigned for severe foot injuries.  Additionally, a Note to Diagnostic Code 5284 provides that a 40 percent rating is assigned with actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

Additionally, Diagnostic Code 7804 provides the rating criteria for unstable or painful scars.  A 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

Under Diagnostic Code 5171, amputation of a great toe without metatarsal head involvement is assigned a 10 percent rating, while amputation of a great toe with removal of the metatarsal head is assigned a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5171.

Here, the Veteran initially filed a claim for entitlement to service connection for disabilities of the right and left feet in July 1975.  In an October 1975 rating decision, the RO granted entitlement to service connection for "status post operative triple arthrodesis, left foot with amputation of distal phalanx, right great toe," and assigned a less than 10 percent evaluation under Diagnostic Code 5276.  In a March 1976 decision, the RO noted that the Veteran underwent a triple arthrodesis of his left foot in October 1974, and developed pes planus secondary to the arthrodesis due to a change in the alignment of the bones in the hind foot.  At that time, the RO assigned a separate 10 percent rating for "amputation through proximal interphalangeal joint, right great toe" under Diagnostic Code 5171, in addition to the 10 percent rating for "triple arthrodesis, left foot" under Diagnostic Code 5276.  In a June 1976 rating decision, the RO found that the Veteran had two surgical procedures on his left foot and developed moderately severe pes planus with foot deformity of the right foot, and therefore assigned a 30 percent rating for "bilateral pes planus with triple arthrodesis, left foot" under Diagnostic Codes 5276-5284.  

The Veteran filed his current claim for an increased rating for his bilateral pes planus in August 2008.  He was provided with a VA examination in October 2006.  At that time, he reported continuous pain in the bilateral insteps that he rated as an eight on the pain scale while standing and a six on the pain scale while sitting, as well as weakness, stiffness, swelling, fatigability, lack of endurance, and constant unsteadiness.  He denied any specific flare ups.  He reported using corrective shoes with molded inserts, which decreased his symptoms, and a single prong cane and that he could not walk or stand for extended periods due to increased foot pain.  The examiner observed that the Veteran had marked eversion to his bilateral feet when walking, an 18 centimeter long scar under his left lateral malleolus and a 9 centimeter long scar under his left medial malleolus, and tenderness on the insteps of his bilateral feet.  The examiner recorded range of motion measurements for the ankles of dorsiflexion of minus10 degrees of on the left with pain and minus 5 degrees of dorsiflexion on the right with pain, plantar flexion of 25 degrees on the left with pain and 35 degrees on the right with pain, eversion of zero degrees on the left with pain and 5 degrees on the right, and inversion of zero degrees on the left and 5 degrees on the right.  The Veteran had increased pain, mild to moderate fatigue, weakness, and lack of endurance, but no additional limitation of motion with repeated testing.  X-rays showed pes planus and degenerative joint disease of the talonavicular joint on the right and pes planus, generalized osteopenia, and marked degenerative joint disease off the talonavicular joint and surrounded intertarsal joints on the left.  The examiner diagnosed the Veteran with bilateral pes planus with moderate impairment and left ankle arthrodesis.

The Veteran underwent another VA examination for his bilateral pes planus in January 2011, at which time he was diagnosed as having left ankle degenerative joint disease (status post talo-navicular joint arthrodesis), bilateral pes planus, and two left ankle scars.  At that time, the Veteran complained of continuous bilateral foot pain that he rated as a nine on the pain scale, weakness, stiffness, swelling, instability, fatigability, and popping.  He also reported flare ups of pain to 10 on the pain scale several times per day which are precipitated by standing and result in an additional 25 percent limitation of motion.  He denied any warmth or redness.  The Veteran used a rolling walker and stated that he was limited to five minutes of standing and 20 yards of walking.  He also stated that he had fallen at least three times in the past year, experienced difficulty performing any light duty tasks within the home, and was essentially sedentary.  The examiner observed marked pes planus with the Veteran's feet deviating approximately 25 to 30 degrees from midline.  The Veteran walked with an extremely antalgic gait and appeared to waddle.  The examiner also noted marked tenderness to the insteps of both feet with no other particular tenderness.

With regard to his left ankle, the Veteran reported pain that he rated as an 8 on the pain scale, throbbing, weakness, stiffness, swelling, instability, and fatigability.  He denied any redness, warmth, popping, subluxation, and dislocation.  He experienced flare ups of pain that he rated as a 10 on the pain scale with walking and standing that resulted in an additional 25 percent limitation of motion.  The examiner recorded range of motion measurements of dorsiflexion of minus 10 degrees with mild pain at minus 10 degrees on the left and minus 5 degrees of dorsiflexion with mild pain at minus 5 degrees on the right, plantar flexion from zero to 25 degrees bilaterally with pain at 25 degrees bilaterally, eversion to zero degrees on the left with mild pain while attempting motion and 10 degrees on the right with mild pain at 10 degrees, and inversion to zero degrees on the left with pain while attempting motion and 15 degrees on the right with pain at 15 degrees.  He had an increase in pain, moderate fatigue, weakness, and lack of endurance, and mild-to-moderate instability and incoordination, but not additional limitation of motion, with repetitive testing of the left ankle range of motion.  The Veteran wore black ambulators with molded inserts and a brace built in to the right shoe extending to his right mid-calf area.  

With regard to his left ankle scars, the Veteran reported that they were intermittently tender or sensitive and rated the pain as a five to eight on the pain scale.  He reported redness and intermittent itching, but denied warmth or swelling.  The examiner observed an  centimeter by 0.5 centimeter scar extending from the left lateral ankle to the left medial ankle and a 9 centimeter by 0.5 centimeter scar under the left medial malleolus.  The scars were mildly tender on examination without warmth, redness, swelling, underlying soft tissue damage, limitation of motion or function, inflammation, edema, or keloid formation.  

In a June 2012 decision, pursuant to Diagnostic Code 5276, the Board granted a 50 percent disability rating for the Veteran's bilateral pes planus with triple arthrodesis, left foot, recurrent, effective January 14, 2011, the date of a VA feet examination which revealed that the Veteran had marked pronation and tenderness, was unable to wear an ankle brace, and did not endorse any reduction in symptoms with molded inserts.  Moreover, the Board noted that the January 2011 VA examiner diagnosed the Veteran with left ankle degenerative joint disease (status post talo-navicular joint arthrodesis), possibly linking the Veteran's left ankle arthritis and his service-connected foot surgery.  As such, the Board found that the issue of entitlement to service connection for left ankle degenerative joint disease, to include as secondary to service-connected bilateral pes planus, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board referred the issue to the Agency of Original Jurisdiction for appropriate action.  

As discussed above, in October 2012, following a September 2012 Joint Motion for Partial Remand by the Veteran and VA, the Court partially vacated the Board's June 2012 decision with respect to the ratings assigned for the Veteran's service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent.  The Court remanded that issue to the Board for compliance with the instructions in the Joint Motion, which stated that, in light of the fact that the Veteran's service-connected left foot disorder also included triple arthrodesis, the Board erred in not considering whether higher ratings were warranted under Diagnostic Code 5284, other foot injuries.  Although the Board's June 2012 decision also granted a separate 10 percent disability rating under Diagnostic Code 7804 for two painful left ankle scars, the Joint Motion did not seek to disturb that portion of the decision.  

The Veteran was provided with a VA flatfoot examination in June 2013, at which time he was diagnosed as having bilateral pes planus, bilateral osteoarthritis and onychodystrophy of the bilateral feet, and status post partial amputation of the right great toe with moderately severe distal tenderness of the stump of the remaining toe.  Upon objective examination, the Veteran displayed accentuated pain and swelling upon use and manipulation of the bilateral feet.  He also displayed characteristic calluses caused by flatfoot, bilaterally.   These symptoms were not relieved by arch supports or orthotics.  The Veteran also exhibited extreme tenderness of the plantar surfaces of the bilateral feet which was not improved by orthotic shoes or appliances.  The Veteran's bilateral feet displayed decreased longitudinal arch height upon weight bearing, objective evidence of marked deformity, marked pronation, a weight-bearing line that fell over or medial to the great toe, inward bowling of the Achilles' tendon, and marked inward displacement and severe spasm of the Achilles tendon upon manipulation.  However, there was not a deformity other than pes planus causing alteration of the weight-bearing line.  The Veteran was also described to have "rockerbottom feet," a deformity of the foot so severe the pronation actually caused the medial ankle to have to support weight bearing on the right; although the left lower extremity was surgically corrected to prevent this, the pronation on the left foot was still severe as well.  However, the Veteran's bilateral foot functioning was not so diminished that amputation with prosthesis would equally serve him.  The examiner opined that the Veteran's pes planus prevented him from walking unassisted and from any prolonged walking or standing.  

The June 2013 examiner explicitly indicated that examination of the Veteran did not reveal Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus / claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  However, the examiner noted that there was evidence of bilateral foot weakness and atrophy of the interosseous muscles.  Although the Veteran exhibited foot scars, none of these scars were painful, unstable, or large than 39 square centimeters in total area.  

The case returned to the Board from the Court in October 2013, at which time the Board noted that the schedule provided under Diagnostic Code 5276 provided a higher maximum schedular rating for the Veteran than the schedule provided under Diagnostic Code 5284.  Whereas the Veteran was service connected with a 30 percent rating prior to January 14, 2011, for pes planus and a 50 percent rating since January 14, 2011, for pes planus, he would only be entitled to a maximum schedular rating of 30 percent under Diagnostic Code 5284.  The evidence did not show, nor did the Veteran argue, that he had actual loss of the foot, as contemplated by the Note to Diagnostic Code 5284.  

As such, the Board concluded that the Joint Motion must be construed as meaning that the Board erred by not considering the application of a separate rating under Diagnostic Code 5284, in addition to the rating already assigned under Diagnostic Code 5276 for pes planus.  Indeed, the Joint Motion stated that "the Board should also address whether a separate rating is warranted for both feet under DC 5284." 

In its October 2013 Remand, the Board reiterated that, in its June 2012 decision, it found that the issue of entitlement to service connection for left ankle degenerative joint disease, to include as secondary to service-connected bilateral pes planus, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction, and then referred the issue to the Agency of Original Jurisdiction for appropriate action.  The Board also emphasized, as it did in the June 2012 decision, that the evaluation of the same disability under various diagnoses, known as pyramiding, was generally to be avoided, and that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  As such, in light of the evidence of record, the Board found that there continued to remain uncertainty as to whether the symptomatology associated with degenerative joint disease of the left ankle and/or residuals of talo-navicular joint arthrodesis was duplicative or overlapping of symptomatology associated with pes planus.  Therefore, the Board remanded the claims in order to obtain a VA opinion with respect to those questions.  

Pursuant to the Board's October 2013 Remand, the Veteran was provided with a VA foot conditions examination in May 2014, at which time he was diagnosed as having pes planus of the bilateral feet, degenerative arthritis of the bilateral feet, and a right big toe amputation.  The examiner also acknowledged that the Veteran underwent triple arthrodesis of left foot in 1974.  Subjectively, the Veteran reported pain in both feet all the time, and indicated that he was unable to put any weight on his feet and had to use a walker or wheelchair due to the pain.  Upon objective examination, the Veteran exhibited pain on use of the bilateral feet which was accentuated upon manipulation.  The Veteran displayed characteristic calluses and there was evidence of bilateral swelling.  The Veteran remained symptomatic despite the use of orthotics and built-up shoes.  The Veteran exhibited extreme tenderness of the plantar surfaces of the bilateral feet as well as decreased longitudinal arch height upon weight bearing.  His bilateral feet also demonstrated marked deformity, marked pronation, a weight-bearing line that fell over or medial to the great toe, inward bowling of the Achilles' tendon, and marked inward displacement and severe spasm of the Achilles tendon upon manipulation.  The examiner noted that the Veteran had to wear braces with special shoes on both feet, and that he also had rocker bottom feet deformity needing surgery, with very limited motion in the bilateral ankles as a result.  In addition to pain, other contributing factors to the Veteran's disability included less movement than normal, excess fatigability, incoordination, swelling, deformity, instability of station, disturbance of locomotion, interference with sitting, interference with standing, and lack of endurance.  The examiner clarified that the Veteran experienced constant pain without flare up and had severe limitation due to pain at rest and with weight bearing.  The Veteran was unable to ambulate without support and needed a walker or wheelchair, as he could not use his feet for walking with a walker for more than 20 feet.  However, the Veteran's functioning was not so diminished that amputation with a prosthesis would have equally served him.  The Veteran also exhibited bilateral degenerative joint disease and onychomycosis.  The examiner opined that the Veteran was unemployable as a result of his feet pathology, including bilateral pes planus, left foot arthrodesis, and traumatic amputation of the right big toe.  

In addition, the examiner also diagnosed the Veteran as having degenerative joint disease of the bilateral ankles.  Right ankle plantar flexion was to 10 degrees, with pain at zero degrees, while right ankle dorsiflexion was to 5 degrees, with pain at zero degrees.  Left ankle plantar flexion and were both to only zero degrees.  There was no additional limitation in range of motion of the ankles following repetitive-use testing.  However, the Veteran had functional loss or functional impairment of the bilateral ankles caused by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and interference with sitting, standing, and weight-bearing.  In addition, the Veteran exhibited localized tenderness or pain on palpation of the joints/soft tissue of both ankles.  Although there was no evidence of ankle laxity, the Veteran's left ankle did exhibit ankylosis of less than 30 degrees in plantar flexion.  

Significantly, in response to the Board's question as to whether there were any residuals of talo-navicular joint arthrodesis which were separate and distinct disabilities from that of the Veteran's service-connected pes planus, the examiner answered that the Veteran had further limitation and ankylosis of his left foot as a result of his arthrodesis which was separate and distinct from any symptomatology associated with his pes planus.  However, the examiner opined that the Veteran's remaining symptoms of pain, inability to bear weight, and easy fatigability were duplicative of the underlying pathology associated with his pes planus.  In response to the Board's question as to whether the Veteran's degenerative joint disease of the left ankle was a separate and distinct disability from that of his service-connected pes planus and any residuals of talo-navicular joint arthrodesis, the examiner answered that his mild degenerative joint disease was a separate and distinct disability caused by his service-connected pes planus and residuals of talo-navicular joint arthrodesis.  

Based on the opinion of the May 2014 VA examiner, in a December 2014 rating decision, the RO granted entitlement to service connection for degenerative joint disease, left ankle, as secondary to the Veteran's service-connected pes planus and any residuals of talo-navicular joint arthrodesis, and assigned a 30 percent rating effective August 24, 2006, under Diagnostic Code 5270.  The December 2014 rating decision also granted entitlement to individual unemployability effective August 24, 2006.  Although the Veteran has not yet expressed disagreement with the December 2014 rating decision, the Board will nonetheless discuss the evaluations assigned in that decision to avoid piecemeal appellate litigation as well as to ensure that there are no separate and distinct symptoms of the bilateral feet for which the Veteran is not compensated.  

The Board notes that December 2014 rating decision did not grant entitlement to service connection for "other foot injuries" under Diagnostic Code 5284, as specifically discussed in the Joint Motion.  As the May 2014 VA examiner explicitly found that the Veteran had "further limitation" of his left foot which was caused by his arthrodesis and yet separate and distinct from any symptomatology associated with his pes planus or ankylosis, the Board finds that he is entitled to a separate rating under Diagnostic Code 5284 for the symptoms associated with this additional limitation.  

The Board emphasizes that, with respect to his lower extremities, the Veteran is now service-connected for recurrent bilateral pes planus with triple arthrodesis of the left foot at 30 percent prior to January 14, 2011, and at 50 percent since January 14, 2011,  under Diagnostic Code 5276; for recurrent degenerative joint disease of the left ankle at 30 percent under Diagnostic Code 5270; for amputation of the right great toe through the proximal interphalangeal joint at 10 percent under Diagnostic Code 5171; for left ankle scars at 10 percent under Diagnostic Code 7804; and now separately service connected for "further limitation" of his left foot as a result of his arthrodesis under Diagnostic Code 5284.  He has also been granted entitlement to a TDIU.

The evidence does not reveal that the Veteran is entitled to higher evaluations for his various disabilities of the lower extremities beyond the currently-assigned ratings.  With respect to the Veteran's service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, there is no evidence of extreme tenderness of the plantar surfaces of the feet prior to January 14, 2011.  Additionally, the evidence shows that the Veteran's molded inserts did decrease his symptoms prior to January 14, 2011.  As such, the Veteran's pes planus symptoms do not warrant a rating in excess of 30 percent prior to January 14, 2011.  Since January 14, 2011, the Veteran has been assigned a 50 percent rating under Diagnostic Code 5276, which is the maximum schedular rating available under that code.  As such, the Veteran cannot be granted a higher rating under his currently assigned diagnostic code for this time period.

Moreover, the evidence does not show ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity, to warrant a higher rating under Diagnostic Code 5270.  Similarly, the evidence does not show amputation of the great toe with removal of the metatarsal head to warrant a higher rating under Diagnostic Code 5171, or three or four left ankle scars that are unstable or painful under Diagnostic Code 7804.  

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected foot disabilities are contemplated and reasonably described by the rating criteria discussed above.  Although the Veteran's pes planus has been granted the maximum schedular rating under the rating criteria, the evidence does not show symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluation is adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

Finally, the Board finds that the preponderance of the evidence weighs against the claim denied herein.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a higher rating for the disability at issue, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

A disability rating in excess of 30 percent for bilateral pes planus with triple arthrodesis, left foot, recurrent, prior to January 14, 2011, is denied.

A disability rating in excess of 50 percent for bilateral pes planus with triple arthrodesis, left foot, recurrent, since January 14, 2011, is denied.

Service connection for additional limitation of the left foot caused by arthrodesis which is separate and distinct from any symptomatology associated with pes planus or ankylosis is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


